Citation Nr: 1205502	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to service connection for hepatitis C.  

In July 2011, the Board remanded this case so that a hearing could be scheduled.  

In September 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  At that time, the record was held open for 30 days and the Veteran submitted a waiver of RO jurisdiction.  Additional evidence was subsequently added to the record.  Under the circumstances of this case, the Board will proceed with the appeal.  See 38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

The preponderance of the evidence is against finding that the Veteran's currently diagnosed hepatitis C is related to active military service or events therein. 


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In August 2007, prior to the rating decision on appeal, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain. The Veteran was also provided information regarding how VA assigns disability ratings and effective dates.  

Under VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring relevant records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The claims file contains VA medical records, private medical records, and extensive records from the Social Security Administration.  The Veteran has not identified additional relevant records that need to be obtained.  The Veteran was provided VA examinations in February 2009 and October 2011.  On review, the medical opinions are adequate and additional examination is not required.   

In summary, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Factual Background

Service treatment records show that on examination for enlistment in February 1974, the Veteran reported a prior leg surgery and loss of blood.  He received various immunizations in 1974.  There is no indication that the Veteran was diagnosed with or treated for hepatitis during service and on examination for separation in March 1975, the Veteran's abdomen and viscera were reported as normal on clinical evaluation.  

Private medical record dated in May 1996 indicates that the Veteran admitted to a history of liver disease secondary to alcohol and drugs and that a hepatitis profile was drawn.  Record dated in June 1996 shows that the Veteran was hepatitis C virus antibody positive.  It was noted that he had a blood transfusion 20 years ago.  Impression was hepatitis C virus infection.  

An August 2006 statement from the Veteran's private physician, Dr. D.M., indicates that he has been taking care of the Veteran intermittently since just before 1996 and that the Veteran was diagnosed with hepatitis C in 1996.  

VA record dated in November 2006 indicates that the Veteran was seen for a catastrophic examination.  He reported that he was diagnosed with hepatitis C in 1995 and that he required blood transfusions for a leg laceration in 1973.  

The Veteran underwent a VA hepatitis C consult in March 2007.  At that time, he reported the following risk factors: blood transfusion (51/2 pints in 1973 for a right leg injury); war exposure to blood (helping to unload body parts in Vietnam one time); and airgun inoculations.  He denied intravenous drug abuse, cocaine, tattoos, body piercing, or accidental needle sticks.  

In April 2007, Dr. D.M. submitted a statement indicating that "[i]n reviewing [the Veteran's] history it is as likely as not that the patient contracted hepatitis C while receiving air gun injections during his basic training before he went overseas."  

The Veteran underwent a VA hematology consult in April 2007.  At that time, he reported that he may have gotten hepatitis C from a blood transfusion in 1973 or from inoculations on service induction.  

In May 2007, the Veteran submitted a claim of entitlement to service connection for hepatitis C.  He reported that at the time of his enlistment, the Army was using air gun injections and that the airguns were not cleaned and the blood from one enlistee was transferred to the next enlistee.  

In an August 2007 statement, the Veteran reported that he had no other risk factors for hepatitis C infection other than the airgun injections.  

The Veteran underwent a VA examination in February 2009.  Reported risk factors included blood transfusion, history of multiple sex partners, and intranasal cocaine use prior to service.  The examiner noted this was a high risk indicator (sharing the same intransal device) for body fluid exchange.  Diagnosis was hepatitis C, in remission or possibly resolved.  Regarding etiology, the examiner stated the following:

The veteran's known nonservice-connected risk factors are: Blood transfusion prior to 1992 (high risk), multiple sex partners, and history of intranasal cocaine use (high risk).  The veteran claims service connection for airgun inoculation while in military service.  There is no medical documentation confirming airgun inoculation as a risk factor.  Extrapolation: The above risk factors indicate the veteran's hepatitis C is less likely as not caused by or a result of active military service.  Hepatitis C is at least as likely as not caused by or a result of nonservice-connected risk factors.  

The Veteran most recently underwent a VA examination in October 2011.  The examiner discussed the Veteran's history, risk factors, and pertinent medical evidence.  Diagnosis was hepatitis C, partially treated.  In remission or resolved.  No functional limitation.  The examiner provided a negative opinion as follows:  

Veteran's risk factors for Hepatitis C exposure include blood transfusion (1973), intranasal cocaine use (preservice 1971-1973) and multiple sexual partners.  Hence it is less likely than not caused by or related to military or air-gun inoculation in-service.  [Service treatment records] including March 1975 Separation Physical are silent.  RATIONALE: The evidence for acquiring Hep C pre- and post service outweighs the evidence for acquiring Hepatitis C through in-service air-gun inoculation.  VA Compensation and Pension Fast Letter 04-13, Relationship Between Immunization with Jet Injectors and Hepatitis C Infection as it Relates to Service Connection, states that HCV [hepatitis C virus] is spread primarily by contact with blood and blood products.  While there is at least one case report of Hepatitis B being transmitted by an air gun injection, thus far, there have been no reports of HCV being transmitted by an air gun transmission.  

At the September 2011 hearing, the Veteran testified that he received airgun injections during service and that they were not cleaned between personnel.  He also reported a 1973 blood transfusion and some drugs, but no intravenous drug abuse.  Regarding sexual partners, he reported that he knew them all and none of them were sick.  He further testified that during service another soldier injured his hand and he was involved in trying to bandage the hand.  He denied any tattoos.  

Analysis

The Veteran contends that service connection for hepatitis C is warranted.  He asserts that his current diagnosis is related to in-service airgun injections.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 01-02 (April 17, 2001). 

VA has also addressed the relationship between immunizations with jet injectors and hepatitis C as it relates to service connection.  See VA Fast Letter 04-13 (June 29, 2004).  Key points include that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Hepatitis can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  While there is at least one case report of hepatitis B being transmitted by an airgun injector, there have been no case reports of hepatitis C virus being transmitted by an airgun transmission.  The letter concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  Despite the lack of any scientific evidence to document transmission of the hepatitis C virus by airgun injectors, it is biologically plausible.  

At the outset, the Board notes that while the Veteran received immunizations during service, the records do not indicate whether these were delivered via airgun injections.  Resolving reasonable doubt in his favor, the Board will accept his statements in this regard.  

The Veteran has provided various, although not necessarily consistent, statements regarding applicable risk factors.  Regarding the statement that he handled body parts in Vietnam, the Board notes that there is no indication in his service records that he ever served in Vietnam and the Board does not accept this as a risk factor.  At the hearing, the Veteran stated that he helped bandage an injured soldier's hand, thus raising the possibility that he was exposed to blood products at that time.  The Veteran has reported his risk factors on numerous occasions, but did not report this particular one until the hearing.  Given the inconsistencies in his reports, the Board questions the Veteran's credibility as concerns this statement.  

The Veteran clearly has a diagnosis of hepatitis C and the question is whether it is related to active military service, to include the reported airgun injections.  On review, it appears that the Veteran's risk factors for hepatitis include the 1973 blood transfusion, multiple sex partners, intranasal cocaine use, and the reported airgun injections.  

As discussed above, the claims folder contains various medical opinions.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court, however, has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  Moreover, review of a claims file by a VA examiner, without more, does not automatically render the examiner's opinion competent or persuasive, and conversely, a private medical opinion may not be discounted solely because the opining clinician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

On review, the Board does not find the April 2007 private medical statement probative.  In making this determination, the Board notes that Dr. D.M. did not provide any discussion of risk factors other than the airgun injections and he provided no rationale for his opinion that this was the likely cause of the Veteran's hepatitis C infection.  The Board observes that Dr. D.M.'s records contemporaneous to the initial diagnosis of hepatitis C note only drug and alcohol use and a blood transfusion.  There is no suggestion in the treatment records that the airgun injections were a factor until the Veteran requested a letter in approximately 2007.  

The Board, however, finds the VA opinions highly probative.  The referenced opinions were based on review of the claims folder and consideration of all reported risk factors.  The October 2011 opinion was also supported by adequate rationale, to include consideration of VA Fast Letter 04-13.  

In considering the merits of the claim, the Board acknowledges the statement that transmission of the virus via airgun injectors is "biologically plausible."  See VA Fast Letter 04-13.  This general statement, however, is not sufficient to outweigh the case specific opinions cited above.  The Board also acknowledges the Veteran's contentions that his hepatitis C is related to in-service airgun injections, but notes that as a lay person, he is not competent to provide an etiology opinion regarding a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In summary, the more probative evidence relates the Veteran's hepatitis C infection to nonservice related risk factors.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102. 




ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


